Citation Nr: 0812269	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-28 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, mechanical low back pain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to June 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the St. 
Petersburg Regional Office (RO) of the Department of Veterans 
Affairs (VA) that increased the veteran's evaluation for 
degenerative arthritis of the lumbar spine, mechanical back 
syndrome to 20 percent disabling.  The veteran filed a timely 
Notice of Disagreement (NOD) with the evaluation contending 
that it does not accurately reflect the severity of his 
disability.

The Board notes that also in the veteran's September 2005 
Form 9 Appeal to the Board, the veteran appears to raise two 
new claims for entitlement to service connection.  In his 
statement, he claims that he is a Vietnam Veteran who has 
been diagnosed with Diabetes Mellitus, Type II.  He also 
claims that he has been diagnosed with sleep apnea.  These 
claims are REFERRED to the RO for further action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See 38 U.S.C.A. § 5103A.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

First, in two separate communications with VA dated in March 
and June 2005, the veteran identified treatment for his back 
condition by Drs. A.V. and D.A. in Hialeah, Florida.  The 
veteran reiterated these requests in his September 2005 
Appeal to the Board.  In June 2005, he submitted a signed 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs and requested it obtain 
treatment records on his behalf from August 2004 to the 
present.  While the veteran submitted a radiological report 
(MRI) dated in January 2005, that was apparently requested by 
Drs. A.V. and D.A. from a private radiologist, the record 
does not indicate the RO made any attempt to obtain the 
treatment records identified, or that any negative response 
was received from the identified doctors indicating no 
records were available regarding the veteran.   

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 
3.159(c), (d) (2007).  On Remand the RO should make 
arrangements to obtain the records of treatment of the 
veteran from Drs. A.V. and D.A..  If any such records are not 
available, a negative response should be obtained and 
included with the veteran's claims file.

Additionally, in the July 2004 VA Examination report, the 
examining physician stated that he felt this veteran was 
probably a candidate for an MRI of the lumbar spine provided 
the X-rays of the lumbar spine indicate that it should be 
done.  The radiological report of the lumbar spine associated 
with the VA examination noted mild anterior wedging of the 
T12 vertebral body of unknown chronicity and state "clinical 
correlation is recommended."  However, no further clinical 
correlation is present in the record.  The study further 
concluded mild degenerative changes of the lumbosacral spine 
as described.  No additional mention was made regarding 
obtaining an MRI study.

As mentioned earlier, on his own accord, the veteran obtained 
an MRI study of the spine in January 2005 and submitted the 
evidence to the Board in support of his claim.  This evidence 
shows that there may be significant pathology of the 
thoracolumbar spine, possibly consistent with intervertebral 
disc syndrome.  Such evidence should be considered in light 
of any evidence that may be obtained from Drs. A.V. and D.A. 
in evaluating the veteran's claim for an increased disability 
rating.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should specifically request 
the complete medical records from doctors 
identified by the veteran as treating him 
for back pain from August 2004 to the 
present in Hialeah, Florida (Drs. A.V. and 
D.A.) and associate these records with the 
claims file.  If any such records are not 
available, a negative response should be 
obtained and included with the veteran's 
claims file.

2.  The RO/AMC should then consider any 
new evidence obtained, or lack thereof, 
and take any appropriate procedural or 
evidentiary development deemed necessary, 
to include the scheduling of a VA 
examination.

3.  Readjudicate the veteran's claims for 
an increased disability rating. If the 
benefits sought on appeal remain denied, 
provide the veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



